ORDER

PER CURIAM.
Victor Hinojosa (Appellant) appeals from a Judgment entered by the trial court granting summary judgment in favor of Paula Leone (Respondent) and against Appellant on his Petition for Damages Wrongful Death Action. Appellant maintains that the trial court erred in entering summary judgment on his negligent en-trustment and negligent supervision claims. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in granting summary judgment in favor of Respondent and against Appellant.
Where the moving party is the defending party, it may establish a right to summary judgment by showing that the plaintiff, after an adequate period of discovery, has not been able to produce, and will not be able to produce, evidence sufficient to allow the trier of fact to find the existence of any one of the plaintiffs prima facie case elements. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 381 (Mo. banc 1993). We find that Respondent established a right to summary judgment on the negligent en-trustment and the negligent supervision claims because Appellant, after an adequate period of discovery, has not been and will not be able to produce evidence sufficient to allow the trier of fact to find the existence of the proximate cause element of Appellant’s prima facie case. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).